           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

TERRANCE KEATON, Individually
and on Behalf of Others Similarly Situated                 PLAINTIFF

v.                      No. 4:18-cv-736-DPM

GAMMA HEALTHCARE, INC.                                  DEFENDANT

                               ORDER
      Keaton worked as a phlebotomist supervisor in one of Gamma's
laboratories for about three years. NQ 8-7 at 1. He alleges that Gamma
misclassified him and other phlebotomist supervisors as exempt
employees and didn't pay them overtime.            He now seeks to
conditionally certify a FLSA group that covers all phlebotomist
supervisors employed by Gamma since October 2015. Gamma argues
two things: there are too few folks involved to justify a group; and
potential group members' claims vary too much because they live in six
states.
      The motion to conditionally certify, NQ 8, is granted with
directions on the notice.    Keaton has met the lenient applicable
standard: he's shown that a similarly situated group exists. Helmert v.
Butterball, LLC, 2009 WL 5066759, at *3 (E.D. Ark. 15 Dec. 2009). The
potential group is small- sixteen - but big enough to handle
collectively for efficiency's sake.   There's no state-law-variation
problem because Keaton's collective claim is based only on the FLSA.
The Court therefore conditionally certifies this group:
     All phlebotomist supervisors employed by               Gamma
     Healthcare, Inc. at any time since 3 October 2015.

     Gamma must post notice in all its facilities.        Notice to group
members through text is fine.     Notify members by mail only if no
working cell number is available. One follow-up by postcard is fine,
too. Do not enclose the pleadings with any notice. Gamma doesn't
have to provide email addresses, but it must provide all other contact
information by 7 February 2019.       The opt-in period will close on
8 May 2019.
     So Ordered.

                                        D.P. Marshafi Jr.
                                        United States District Judge




                                  -2-
